— Order unanimously modified, on the law, to grant defendant’s motion for summary judgment and, as modified, affirmed, without costs. Memorandum: The court erred in failing to grant summary judgment to defendant based on proof that the limitation period in the insurance policy had expired before plaintiff commenced this action. Plaintiff commenced this action. Plaintiff failed to submit proof in admissible form sufficient to raise a factual issue that either estoppel or waiver prevented defendant from relying on the limitation provision (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068; cf. Blitman Constr. Corp. v Insurance Co. of N. Am., 66 NY2d 820, 822). (Appeals from order of Supreme Court, Erie County, Rath, J. — summary judgment.) Present — Dillon, P. J., Den-man, Boomer, Pine and Schnepp, JJ.